Order of disposition, Family Court, New York County (Sara Schechter, J.), entered April 2, 1996, adjudicating respondent a juvenile delinquent and placing him with the Division for Youth for a period of 1 year, following a fact-finding determination that respondent had committed acts which, if committed by an adult, would constitute the crimes of menacing in the second degree and harassment in the first degree, unanimously affirmed, without costs.
Viewing the evidence in a light most favorable to the presentment agency, especially Family Court’s prior finding of *211respondent’s third-degree assault on the same complainant that was then pending for disposition, a rational person could infer that respondent engaged in a course of conduct that intended to be taken, and could reasonably be taken, not as mere name-calling but as a real threat of physical injury (see, People v Payton, 161 Misc 2d 170, 174-175). Concur—Sullivan, J. P., Ellerin, Nardelli, Tom and Andrias, JJ.